KeRwiit, J.
The complaint in this case seems to be grounded upon the right to recover because of nonpayment of the order and the right on the part of the plaintiff to elect to hold the defendants individually liable. There is no allegation in the complaint that the order was illegally issued, but there is an allegation, as we have seen, that the order was made, executed, and delivered to the Agricultural Educational Society on John Bralcer as treasurer of the school district in the sum of $47.50 for value, and signed by the clerk, director, and treasurer. It is quite clear from the contract that it was necessary for plaintiff to show, in order to recover, that the order issued was an illegal order or illegally issued, because, an order having been issued as alleged by the proper officers of the school district, it must be presumed to be a legal order until the contrary is shown. But the theory of the defendants seems to have been, as well by the allegations of their answer as by the proof, that the order was illegally issued, and they set up facts in their answer showing that the order was illegally issued, and the evidence in the case supports these allegations. The answer sets forth, as before stated, that there was no meeting of the school board held for the purchase of any school books and that said order was not signed in the presence of the board jointly. The evidence sustains these allegations and shows that the .board never met as a board and never voted to purchase the books or execute the order, but it appears that the order was signed by the members of the board independently and not in the presence of each other. So we think it is established conclusively, not only by the allegations of the answer but by the proof, that the alleged order was not legally issued, *521therefore not binding upon the district. Sec. 432, Stats. (1898), provides that no act authorized to be done by the school board shall be valid unless voted at its meeting, and sec. 436, Stats. (1898), provides that purchases of school supplies must be approved at a regular meeting of the board at which all members are present. The evidence establishes ■conclusively that these provisions of the statute were not ■complied with, therefore the order was illegally issued. This being so the plaintiff had a cause of action against the defendants individually under the contract, which provides that the set of “Country Life and Agricultural Education” mentioned in the contract must be paid for in cash or by a legally issued school warrant payable October 1, 1905, and it appearing no warrant was legally issued the defendants became individually liable under the contract. It follows, therefore, that upon the undisputed facts the plaintiff is ■entitled to recover.
By the Court. — The judgment of the court below is reversed, and the cause remanded with instructions to enter judgment for the plaintiff.